PER CURIAM.
This matter has been remanded to this court by the Supreme Court of Florida1 as a result of the quashing of the decision2 rendered previously in this case. Subsequent to the rendition of the decision by this court, the Supreme Court handed down Wilson v. Salamon, 923 So.2d 363 (Fla.2005), and receded from Gulf Appliance Distributors, Inc. v. Long, 53 So.2d 706 (Fla.1951), a decision expressly relied upon by this court in reaching its determination to affirm the trial court.
Upon reconsideration of this case at the direction of the Supreme Court, and in light of Wilson, we have concluded that the dismissal of this cause by the trial court for failure to prosecute was erroneous. We, therefore, reverse the final judgment, and remand for further proceedings.
REVERSED and REMANDED.
PLEUS, C.J., GRIFFIN and MONACO, JJ., concur.

. See Am. Wall Sys., Inc. v. Madison Int'l Group, Inc., 944 So.2d 172 (Fla.2006).


. See Am. Wall Sys., Inc. v. Madison Int’l Group, Inc., 898 So.2d 111 (Fla. 5th DCA 2005).